 

 

IN THE UNITED STATES DISTRICT COURT
F()R THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANCISCO SERRANO,

Plaintiff, NO. 3:18-CV-1866
v. (JUDGE CAPUTO)
§§I§I:IC());\};I;§UREAU OF PRISCNS (MAGISTRATE JUDGE CARLsoN)
Defendants.
j ORDER

NOW, this _/_S_ day of November, 2018, upon review of the Report and
Recommendation of Magistrate Judge Martin C. Carlson (Doc. 10) for plain error or
manifest injustice, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 10) is ADOPTED.

(2) The Amended Cornplaint (Doc.' 9) is DISMISSED without prejudice

(3) The matter is RECOMMITTED to Magistrate Judge Carlson for further

proceedings, including screening Plaintiff` s Second Amended Complaint

(Doc. 11).

A. Richard%japuto
United States District Judge

 

 

